Citation Nr: 1329385	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  10-06 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to 
January 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2009 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  The RO denied the 
reopening of the claim on appeal, and confirmed and 
continued the denial of service connection.  

In a January 2010 statement of the case (SOC), the RO 
reopened service connection for Hodgkin's lymphoma, and 
denied the issue on the merits.   

Although the RO reopened the claim, the Board must initially 
determine whether the Veteran has presented new and material 
evidence sufficient to reopen the previously denied claim.  
See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 
1380 (Fed. Cir. 1996).  The Board has a responsibility to 
consider whether it was proper for a claim to be reopened; 
and there is no harm to a veteran's ability to present the 
case when the Board addresses the issue of whether a claim 
should be reopened rather than addressing the reopened claim 
on the merits. See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  

In Addition, the Board notes that the Veteran was diagnosed 
and treated for Hodgkin's lymphoma.  During the review of 
the claims file some examiners have referred to the 
condition as non-Hodgkin's lymphoma.  The record shows that 
the proper form of lymphoma (cancer) the Veteran was 
diagnosed with was Hodgkin's lymphoma.  As a result, the 
issue on appeal has been listed on the title page 
accordingly.

The appeal with respect to the matter of service connection 
for Hodgkin's lymphoma on a de novo basis is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.






FINDINGS OF FACT

1.  In a September 1999 rating decision, the RO denied a 
claim of service connection for Hodgkin's lymphoma. The 
Veteran did not appeal that determination and no new and 
material evidence was received within one year of its 
issuance.

2.  The additional evidence received since the September 
1999 rating decision denying the Veteran's application for a 
claim of service connection for Hodgkin's lymphoma relates 
to unestablished facts necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The September 1999 rating decision, which denied 
entitlement to service connection for Hodgkin's lymphoma is 
final. 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 
C.F.R. §§ 20.200, 20.201, 20.202 (2012).

2.  As evidence received since the September 1999 rating 
decision is new and material, the service connection claim 
for Hodgkin's lymphoma is reopened. 38 U.S.C.A. §§ 5107, 
5108, 7104 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.156, 
3.159 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to 
provide claimants with notice and assistance. 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). When VA 
receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and the 
representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). VA must (1) inform 
the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.

In this case, the Board is reopening the claim, and 
remanding for further development.  Consequently, no further 
discussion of VA's duties to notify or assist the Veteran 
are relevant at this juncture.

II.  New and Material Evidence to Reopen Service Connection 

A September 1999 rating decision denied the claim of service 
connection for Hodgkin's lymphoma. The Veteran was notified 
of the September 1999 rating decision and of his appellate 
rights, but did not file a timely appeal. As a result, the 
Board finds that rating decision became final. See 38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103. 

He subsequently sought to reopen the claims in May 2009, and 
this request was denied in a September 2009 rating decision.  
It was reopened and denied on the merits in a January 2010 
statement of the case; and is the subject of the instant 
appeal.

A claim that has been previously denied may be reopened if 
new and material evidence is received with respect to that 
claim. If the claim is reopened, it will be reviewed on a de 
novo (new) basis, with consideration given to all the 
evidence of record. 38 U.S.C.A. §§ 5108, 7105; Evans, 9 Vet. 
App. at 282; Manio v. Derwinski, 1 Vet. App. 140 (1991). New 
evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a). 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
submitted since the last final denial of the appellant's 
claim on any basis. Evans, 9 Vet. App. at 273. This evidence 
is presumed credible for the purposes of reopening the 
appellant's claim, unless it is inherently false or untrue, 
or if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion. Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992); see also Robinette  v. 
Brown, 8 Vet. App. 69 (1995).

New and material evidence can be neither cumulative (new 
material of the same kind) nor redundant (duplicate) of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 
C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 
(2010) (finding that the language of 38 C.F.R. § 3.156(a)  
creates a low threshold, with the phrase "raises a 
reasonable possibility of substantiating the claim" enabling 
rather than precluding reopening and not constituting a 
third requirement that must be met before the claim is 
reopened). Such evidence received prior to the expiration of 
the appeal period or prior to the appellate decision, if a 
timely appeal has been filed will be considered as having 
been filed in connection with the claim which was pending at 
the beginning of the appeal period. 38 C.F.R. § 3.156(b). If 
VA receives or associates with the claims file relevant 
official service department records that existed and had not 
been associated with the claims file when VA first decided 
the claim, VA will reconsider the claim on its merits as 
opposed to deciding the matter as a claim to reopen on the 
basis of new and material evidence. 38 C.F.R. § 3.156(c).

The evidence of record associated with the claims file at 
the time of the September 1999 rating decision did not 
include relevant official service department treatment 
records.  It included post service treatment records and 
statement from the Veteran alleging that his Hodgkin's 
lymphoma may have possibly manifested during service to 
include as a result of handling jet fuel, and/or sailing 
onboard the USS Nassau off the Coast of Bosnia.  There was 
no additional evidence received prior to the expiration of 
the appeal period pertaining to this claim. Therefore, 38 
C.F.R. § 3.156(b) and 38 C.F.R. § 3.156(c) are not 
applicable. 

New evidence received since the September 1999 rating 
decision, includes the Veteran's relevant official service 
department treatment records; an internet treatise regarding 
depleted uranium poisoning of Italian troops who served in 
the 1999 Kosovo Campaign; August 2009 lay statements from 
the Veteran's mother and sister; and additional statements 
from the Veteran which were not previously submitted to VA.   

The Board finds that the newly received evidence since the 
September 1999 rating decision is new and material.  Having 
submitted new and material evidence, the service connection 
claim on appeal is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156. 


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for Hodgkin's 
lymphoma; to this extent only, the claim is granted.


REMAND

The record reflects that the Veteran was examined by VA in 
connection with his claim in December 2009.  The examiner 
concluded that the Veteran's Hodgkin's lymphoma was less 
likely as not due to an acute event in the service in May 
1993 when he was diagnosed with acute viral syndrome, 
pharyngitis, and infectious diarrhea.  The examiner also 
found that the disease was not otherwise etiologically 
related to service.  Notably, however, the examiner did not 
specifically address whether the Veteran's cancer was 
manifest within one year of discharge from service.  
Consequently, the Board will remand the claim for further 
examination.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should schedule the 
Veteran for a VA examination to address 
the etiology of his Hodgkin's lymphoma.  
All indicated studies should be 
conducted.  The claims files should be 
made available to the examiner for 
review in connection with the 
examination.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not that the 
Veteran's Hodgkin's lymphoma originated 
in service or is otherwise etiologically 
related to service.  The examiner should 
also provide an opinion as to whether it 
is at least as likely as not that the 
Hodgkin's lymphoma was manifest within 
one year of discharge from service.  The 
examiner should provide a rationale for 
all opinions offered. 

2.  The RO/AMC should then readjudicate 
the issue on appeal.  If the benefit 
sought on appeal is not granted in full 
the RO/AMC must issue a supplemental 
statement of the case, and provide the 
appellant and his representative an 
opportunity to respond.

After the appellant and his representative have been given 
an opportunity to respond to the supplemental statement of 
the case and the period for submission of additional 
information or evidence set forth in 38 U.S.C.A. § 5103(b) 
(West 2002) has expired, if applicable, the case should be 
returned to the Board for further appellate consideration, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  
The appellant and his representative have the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO/AMC.  Kutscherousky v. West,  
12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2012).



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


